 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11
      VICKY ARONSON, individually and on              Case No. 5:19-cv-00996-AG-JEM
12    behalf of all others similarly situated,        ORDER GRANTING
                        Plaintiff,                    STIPULATION TO ENTER A
13                                                    PROTECTIVE ORDER
14    v.

15    GANNETT CO., INC., a Delaware
      corporation with its principal place of
16    business in Virginia, LDC
      DISTRIBUTION, LLC, a California
17    limited liability company, LOUIS COX,
      an individual, and DOES 1 to 100,
18    inclusive

19                     Defendants.

20

21

22

23

24

25

26

27

28


                   [PROPOSED] ORDER GRANTING STIPULATION TO ENTER A PROTECTIVE ORDER
     61309304v.1
 1            The Court has considered the Stipulation To Enter A Protective Order, which was
 2   filed by Plaintiff Vicky Aronson and Defendants Gannett Publishing Services, LLC
 3   (erroneously sued as Gannett Co., Inc.); LDC Distribution, LLC; and Louis Cox.
 4            IT IS HEREBY ORDERED that the Stipulation is GRANTED.
 5            The Exhibit 1 protective order attached to the stipulation will be executed by the
 6   Court and entered in this action.
 7            IT IS SO ORDERED.
 8

 9            February 3
      DATED: _______________, 2020
                                                              Hon. John E. McDermott
10
                                                              U.S. MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    1
                   [PROPOSED] ORDER GRANTING STIPULATION TO ENTER A PROTECTIVE ORDER
     61309304v.1
